                                                                         Case 4:11-cv-06714-YGR Document 217 Filed 07/31/20 Page 1 of 1




                                                                  1                                      UNITED STATES DISTRICT COURT
                                                                  2                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                  3

                                                                  4
                                                                                                                         Case No.: 4:11-CV-06714-YGR
                                                                  5   IN RE APPLE IPHONE ANTITRUST LITIGATION
                                                                  6                                                      ORDER CONTINUING FURTHER CASE
                                                                                                                         MANAGEMENT CONFERENCE
                                                                  7

                                                                  8

                                                                  9
                                                                                                                         Case No.: 4:19-CV-03074-YGR
                                                                 10   DONALD R. CAMERON, ET. AL.,
                                                                 11               Plaintiffs,
                                                                 12          v.
                               Northern District of California
United States District Court




                                                                 13   APPLE INC.,
                                                                 14                Defendant.
                                                                 15

                                                                 16

                                                                 17   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                                                 18          The Court has reviewed the parties’ updated case management conference statements and is
                                                                 19   satisfied that the above cases are proceeding as scheduled. Accordingly, the further case management
                                                                 20   conferences currently set for August 3, 2020 are CONTINUED to 2:00 p.m. on January 11, 2021 in
                                                                 21   Courtroom 1 of the United States Courthouse located at 1301 Clay Street in Oakland, California.
                                                                 22          The parties are reminded to file an updated case management conference statement and advise
                                                                 23   as to the status of the proceedings. If the case is proceeding as scheduled, the parties may request that
                                                                 24   the conference be vacated.
                                                                 25          IT IS SO ORDERED.
                                                                 26   Date: July 31, 2020                              _______________________________________
                                                                                                                              YVONNE GONZALEZ ROGERS
                                                                 27                                                          UNITED STATES DISTRICT JUDGE
                                                                 28
